Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 2,353,545 to Caserta.
In Reference to Claims 2, 5 and 6
Caserta discloses a pump comprising: a housing (Fig. 2, annotated by the examiner)  in which a pump chamber is defined, the housing including: a cylindrical housing body (Fig. 2, annotated by the examiner)  that includes an opening portion in at least one end in an axial direction; and 2Application No. 16/076,034 Reply to Office Action of March 30, 2021 an end plate (Fig. 2, annotated by the examiner)  which has an inner surface that seals the opening portion, an outer surface that is disposed on the opposite side of the inner surface in the axial direction, and a pressed trace surface (Fig. 2, annotated by the examiner)   that is disposed along an outer edge of the outer surface; wherein the end plate includes a mounting seat in which a fastener is inserted, a first section (Fig. 2, annotated by the examiner)  of the pressed trace surface which is disposed along an outer edge of the 

    PNG
    media_image1.png
    503
    851
    media_image1.png
    Greyscale

In Reference to Claim 5
Caserta discloses the pressed trace surface has a planar chamfered shape (As showed in Fig. 3).
In Reference to Claim 6
Caserta discloses a ring-shaped sealing member (Fig. 6, annotated by the examiner) arranged in the opening portion of the cylindrical housing body, wherein the pressed trace surface is disposed radially outward of the sealing member.

    PNG
    media_image2.png
    502
    409
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 1 and 4 are allowed.
Response to Arguments
Applicant's arguments filed 6/29/2021 have been fully considered but they are not persuasive.
Starting on Page 5, the Applicant argues the Claim Rejection to Claim 2.  The argument is true, however, it is based on the amended claim and the argument is moot in terms of the new ground of rejection.
The argument of Claim 1 is persuasive.  Claims 1 and 4 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN

Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        7/27/2021